Affirmed and Memorandum Opinion filed May 19, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00289-CV

                    OGOCHUKWU J. OKWO, Appellant
                                       V.

           HARRIS COUNTY DISTRICT ATTORNEY, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-75102


                 MEMORANDUM                     OPINION

      Ogochukwu J. Okwo appeals the trial court’s grant of summary judgment in
favor of the Harris County District Attorney. We affirm.

                                 BACKGROUND

      Okwo was charged with assault of a family member in 2009. Okwo pleaded
guilty and was placed on deferred adjudication community supervision. Okwo
successfully completed deferred adjudication and the criminal proceedings were
dismissed in 2011.

      Okwo called the District Attorney’s Office in March 2013, seeking
information regarding his criminal file. Okwo spoke with an assistant district
attorney and orally requested a copy of his criminal file. The assistant district
attorney agreed to produce the non-confidential, non-privileged portions of the file.
Six days later, the District Attorney’s Office produced documents to Okwo that
were responsive to his oral request. In the cover letter transmitting the documents,
the District Attorney’s Office stated:       “Certain information believed to be
confidential under State or Federal law or otherwise excepted from disclosure
under the Texas Public Information Act has been withheld or redacted from this
production.”

      Okwo sent an email on March 26, 2013, thanking the District Attorney’s
Office for “the prompt manner in which [it] acceded to [Okwo’s] informal
request.” Okwo also noted that he had not seen any transcript of a conversation or
interview with the complainant in his case in the documents that had been
produced. Okwo inquired whether such an interview had taken place, and, if so,
whether a transcript of the interview was one of the withheld documents. The
District Attorney’s Office responded that, to the extent it speaks with a
complaining witness and prepares notes or a transcript of that conversation, such
notes or transcripts constitute prosecutorial work product and would have been
withheld from the production. Okwo responded, “Thanks,” and did not pursue the
issue further at that time.

      More than five months later, Okwo sent the District Attorney a written
request on August 29, 2013, seeking (1) complainant’s written statement to the
District Attorney or the prosecutors; (2) a transcript of any telephone conversations

                                         2
between the District Attorney’s Office and the complainant during a specified time
period; and (3) the investigation report of the complaint.

      After receiving the written request, the District Attorney’s Office called
Okwo seeking clarification because Okwo’s request appeared to identify
information Okwo previously had requested informally. Okwo stated that he was
not in a position to provide the requested clarification at that time due to fatigue.
Accordingly, the District Attorney’s Office sent a letter to Okwo the next day
requesting Okwo to clarify whether he was (1) requesting new information not
previously sought, and, if so, what specific information he was seeking; (2)
formally requesting the same information previously sought to require the District
Attorney’s Office to obtain a determination from the Texas Attorney General as to
whether the requested information was excepted from required disclosure; or (3)
merely duplicating his previous informal request. See Tex. Gov’t Code Ann. §§
552.222(b) (Vernon Supp. 2015) (allowing governmental body to seek clarification
concerning unclear request), 552.301(a) (Vernon 2012) (requiring governmental
body that receives a written request for information it wishes to withhold to seek
attorney general’s decision regarding whether requested information falls within
exception).

      Okwo clarified that he was formally requesting the same information
previously sought in an informal context, so as to require the District Attorney’s
Office to obtain a decision from the Attorney General.

      Three days after receiving Okwo’s clarification, the District Attorney’s
Office sought an opinion from the Attorney General as to whether the first two
categories of information Okwo requested were subject to an exception to
disclosure.   Regarding Okwo’s request for the investigation report of the
complaint, the District Attorney’s Office produced responsive documents to Okwo.

                                          3
       The Attorney General issued its ruling in December 2013, and concluded
that the withheld information — which the opinion described as “handwritten notes
prepared by the prosecutor for this case, notes from an interview conducted by a
social worker at the direction of the prosecutor, and a protective order application 1
filed with the district attorney’s office which was completed jointly by the
complainant and an interviewer with the district attorney’s office” — was excepted
from disclosure pursuant to Texas Government Code section 552.108(a)(4).2

       After the adverse ruling, Okwo filed a petition for writ of mandamus in
Harris County District Court seeking to compel the production of the withheld
information.3

       Okwo and the District Attorney both filed traditional motions for summary
judgment. The trial court signed a final judgment granting the District Attorney’s
motion for summary judgment on March 12, 2015, and this appeal ensued.

       1
          During the pendency of the criminal proceedings, the District Attorney filed an
application for protective order against Okwo on behalf of the complainant in the case. The trial
court subsequently issued a final protective order against Okwo. Because the protective order
was premised on the same conduct that formed the basis of Okwo’s criminal prosecution, the
District Attorney contended that any information obtained for purposes of seeking the protective
order also fell within the prosecutorial work product exemption.
       2
          Information held by a prosecutor that deals with the detection, investigation, or
prosecution of a crime is excepted from disclosure under the Public Information Act if the
information “is prepared by an attorney representing the state in anticipation of or in the course
of preparing for criminal litigation” or “reflects the mental impressions or legal reasoning of an
attorney representing the state.” See Tex. Gov’t Code Ann. § 552.108(a)(4) (Vernon 2012).
       3
          An open records decision by the Texas Attorney General is subject to judicial review
through a writ of mandamus filed in district court. See Tex. Dep’t of Pub. Safety v. Gilbreath,
842 S.W.2d 408, 411-12 (Tex. App.—Austin 1992, no writ) (“[I]f the attorney general decides
that the information is not a public record, the person seeking such information is not precluded
from petitioning the court for a writ of mandamus. In such a case, the person may seek a judicial
proceeding to determine whether the information is subject to disclosure.”); see also Thomas v.
Cornyn, 71 S.W.3d 473, 483 (Tex. App.—Austin 2002, no pet.) (“A requestor may bring a
mandamus action regardless of whether an attorney general’s opinion has been requested or
despite the issuance of an adverse attorney general’s opinion that favors the withholding of the
information.”).

                                                4
                               STANDARD OF REVIEW

      We review the grant of summary judgment de novo. Katy Venture, Ltd. v.
Cremona Bistro Corp., 469 S.W.3d 160, 163 (Tex. 2015). When reviewing a
summary judgment, we examine the record in the light most favorable to the
nonmovant, and we indulge every reasonable inference and resolve any doubts in
the nonmovant’s favor. Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex.
2015). Traditional summary judgment is proper if the defendant (1) disproves at
least one element of each of the plaintiff’s claims, or (2) establishes all elements of
an affirmative defense to each claim. Am. Tobacco Co. v. Grinnell, 951 S.W.2d
420, 425 (Tex. 1997); Cont’l Casing Corp. v. Siderca Corp., 38 S.W.3d 782, 787
(Tex. App.—Houston [14th Dist.] 2001, no pet.).

      When, as here, both parties file motions for summary judgment, we must
review the summary judgment evidence presented by both sides, decide all
questions presented, and render the judgment that the trial court should have
rendered. See City of Garland v. Dallas Morning News, 22 S.W.3d 351, 356 (Tex.
2000). Whether information is subject to the Public Information Act and whether
an exception to disclosure applies to the information are questions of law that we
review de novo. Id. at 357.

                                      ANALYSIS

      Okwo challenges the trial court’s grant of summary judgment against him in
four issues. In three issues, Okwo contends that the District Attorney failed to
comply with the Public Information Act. In the remaining issue, Okwo contends
the trial court erred by concluding, as the Attorney General did, that the
information withheld by the District Attorney was excepted from disclosure under
the Public Information Act.


                                          5
I.    Timeliness of Actions by District Attorney

      A.     Okwo’s Oral Request

      In his first and fourth issues, Okwo contends that by voluntarily agreeing to
release information pursuant to his initial oral request, the District Attorney
assumed the obligation to seek an opinion from the Attorney General within 10
business days after the oral request if it sought to withhold any information from
its voluntary production. The District Attorney did not seek an opinion from the
Attorney General after Okwo’s oral request, and Okwo contends it therefore was
required to produce all requested documents absent a compelling reason for
withholding them. Okwo contends the District Attorney did not demonstrate such
a compelling reason.

      “A governmental body that receives a written request for information that it
wishes to withhold from public disclosure and that it considers to be within one of
the exceptions under Subchapter C must ask for a decision from the attorney
general about whether the information is within that exception if there has not been
a previous determination about whether the information falls within one of the
exceptions.” Tex. Gov’t Code Ann. § 552.301(a). A governmental body’s request
for a decision by the Attorney General must be made “within a reasonable time but
not later than the 10th business day after the date of receiving the written request.”
Id. § 552.301(b). If a governmental body does not timely request an Attorney
General decision, “the information requested in writing is presumed to be subject
to required public disclosure and must be released unless there is a compelling
reason to withhold the information.” Id. § 552.302 (Vernon 2012).

      As demonstrated by the unambiguous statutory language, a governmental
body is required to ask for a decision from the Attorney General only if it receives
a written request. See id. §§ 552.301(a) (“A governmental body that receives a
                                          6
written request . . . .”), 552.302 (requiring disclosure absent compelling reason to
withhold information that was “requested in writing”); see also Tex. Att’y Gen.
OR2000-43094 (“[T]he duty to request a decision from this office as to whether
information may properly be withheld under the Public Information Act does not
arise until the governmental body receives a written request for the information.”);
Tex. Att’y Gen. OR1999-3128 (“There is no requirement to release information
under the [Public Information] Act in the absence of a written request. . . . If such
requests are not sent properly under section 552.301, they are not ‘written
requests,’ and the application of the [Public Information] Act is not triggered.”).

       Okwo admits that his initial oral request did not trigger the application of the
Public Information Act. Instead, Okwo contends that, by voluntarily responding to
his request, the District Attorney triggered the application of the Act. We decline
to hold that the District Attorney triggered application of the Public Information
Act by voluntarily producing certain documents it was not otherwise required to
produce. See Tex. Gov’t Code Ann. § 552.007(a) (Vernon 2012) (noting that the
Public Information Act “does not prohibit a governmental body . . . from
voluntarily making part or all of its information available to the public, unless the
disclosure is expressly prohibited by law or the information is confidential under
law”) (emphasis added); see also Tex. Att’y Gen. OR2004-2618 (concluding that
oral request for information did not trigger attorney general’s obligation to provide
opinion, even though governmental body treated request as one made pursuant to
the Public Information Act). Accordingly, we conclude the District Attorney was



       4
           While the Attorney General’s interpretation of the Public Information Act is persuasive,
it is not controlling. City of Dallas v. Abbott, 304 S.W.3d 380, 384 (Tex. 2010); Houston Indep.
Sch. Dist. v. Houston Chronicle Publ’g Co., 798 S.W.2d 580, 588 (Tex. App.—Houston [1st
Dist.] 1990, writ denied).

                                                7
not required to seek a ruling from the Attorney General based upon Okwo’s initial
oral request.

      Because we conclude that the Public Information Act was not triggered by
the District Attorney’s voluntary partial production, we need not determine
whether the District Attorney demonstrated a compelling reason for withholding
the documents not produced in response to Okwo’s oral request.

      We also address Okwo’s invitation that we construe his March 26, 2013
email response as a written request under the Public Information Act. After the
District Attorney voluntarily produced documents in response to Okwo’s oral
request, Okwo sent the District Attorney’s Office an email thanking it for “the
prompt manner in which [it] acceded to [Okwo’s] informal request,” and asking
the following questions:

      1.     I understand it is somewhat customary for the District
      Attorney’s Office to speak directly with a complainant in matters such
      as this complaint. Bearing in mind this background information, I
      checked but did not see any transcript of such conversation/interview
      with the complainant . . . . Or is it reasonable to infer that no such
      conversation/interview took place? Or is it one of the withheld
      documents?
      2.    Please refer to the “Notice of Intention to Use Evidence of Prior
      Convictions and Extraneous Offenses” . . . . How did the District
      Attorney’s Office come by these “prior extraneous offenses” in the
      unlikely event there is no conversation/interview with said
      [complainant]? Or is it withheld information as well?
In his email, Okwo seeks clarification only as to whether certain documents exist
and were withheld — he does not request production of those documents.
Accordingly, Okwo’s March 26, 2013 email cannot be reasonably construed to be
a written request for information sufficient to invoke the Public Information Act.

      Okwo’s first and fourth issues are overruled.

                                         8
      B.       Okwo’s Written Request

      Alternatively, Okwo contends in his third issue that the District Attorney’s
letter to Okwo was not a request for clarification made in good faith. Construing
this point liberally, we interpret Okwo’s argument to be that the alleged bad faith
clarification request did not extend the 10-day deadline to request the Attorney
General’s ruling, and that the District Attorney therefore did not timely request an
opinion from the Attorney General in response to Okwo’s written request.

      As discussed above, Okwo sent the District Attorney a written request for
certain information on August 29, 2013. The District Attorney received Okwo’s
request on August 30, 2013.

      The District Attorney’s Office called Okwo on September 9, 2013 — five
business days after receiving Okwo’s letter5 — seeking clarification regarding his
formal request. Okwo declined to provide clarification at that time. Accordingly,
the District Attorney’s Office sent Okwo a letter the next day requesting Okwo to
clarify whether he was (1) requesting new information not previously sought, and,
if so, what specific information he was seeking; (2) formally requesting the same
information previously sought in order to require the District Attorney’s Office to
obtain a determination from the Attorney General as to whether the requested
information fell within an exception to required disclosure; or (3) merely
duplicating his previous informal request.

      Okwo clarified in a September 17, 2013 email that he was formally
requesting the same information previously sought, so as to require the District
Attorney to obtain a decision from the Attorney General as to whether the withheld
information was excepted from disclosure.            The District Attorney sought an

      5
          Monday, September 2, 2013, was the Labor Day Holiday.

                                             9
opinion from the Attorney General three days after receiving Okwo’s clarification.
Not counting the time it took Okwo to respond to the clarification request, the
District Attorney requested an opinion from the Attorney General nine business
days after receiving Okwo’s written request.

      A governmental body may ask a requestor to clarify a request made under
the Public Information Act if the information requested is unclear to the
governmental body.      See Tex. Gov’t Code Ann. § 552.222(b).               When a
governmental entity, acting in good faith, requests clarification or narrowing of an
unclear or overbroad request for public information, the 10-day period to request
an Attorney General opinion is measured from the date the request is clarified or
narrowed. City of Dallas v. Abbott, 304 S.W.3d 380, 384 (Tex. 2010).

      When the District Attorney’s Office initially provided certain documents in
response to Okwo’s oral request in March 2013, it declined to produce other
documents about which Okwo had inquired. The District Attorney contended such
items constituted prosecutorial work product. No further communication took
place with Okwo until he submitted a written request for information in September
2013 that appeared to concern the same information the District Attorney had
declined to produce more than five months earlier.

      The District Attorney’s Office called Okwo five business days after
receiving his written request to obtain clarification of the request, but Okwo
declined to provide clarification at that time. Accordingly, the District Attorney’s
Office sent Okwo a written request the next day for clarification pursuant to Texas
Government Code section 552.222. Three days after receiving clarification from
Okwo that the purpose of his written request was to formally request the
information so as to invoke the application of the Public Information Act, the
District Attorney’s Office requested a decision from the Attorney General.

                                        10
        Based on this record, we conclude that the District Attorney acted in good
faith when requesting clarification from Okwo regarding his request under the
Public Information Act. The record establishes a legitimate uncertainty as to the
information Okwo was requesting and whether the request merely duplicated his
previous informal request. Moreover, the evidence does not indicate that the
District Attorney was attempting to delay Okwo’s request by seeking clarification.
See id. at 387 (concluding request for clarification made in good faith where city
promptly responded after receiving clarification and “[t]here [was] nothing to
indicate that the City was attempting to drag out the process by its request for
clarification”).

        The summary judgment evidence establishes that the request for clarification
was made in good faith; therefore, the 10-day deadline for the District Attorney to
seek an opinion from the Attorney General started to run from receipt of Okwo’s
clarification. See id. at 384. The District Attorney sought an opinion three days
after receiving Okwo’s clarification. Accordingly, the request to the Attorney
General was timely, and the presumption that the information was subject to
required public disclosure absent a compelling reason for nondisclosure did not
arise. See Tex. Gov’t Code Ann. § 552.302.

        Okwo’s third issue is overruled.

II.     Applicability of Exception to Disclosure

        In his second issue, Okwo appears to contend that the trial court erred by
concluding, as the Texas Attorney General did, that the information withheld by
the District Attorney was excepted from disclosure under the Public Information
Act.6


        6
            Okwo’s issue is stated as follows: “Did the lower court correctly interpret and apply
                                                11
       The Attorney General issued its ruling on December 2, 2013, concluding
that the withheld information was excepted from disclosure pursuant to Texas
Government Code section 552.108(a)(4). This provision excepts from disclosure
information held by a prosecutor dealing with the detection, investigation, or
prosecution of a crime if the information “is prepared by an attorney representing
the state in anticipation of or in the course of preparing for criminal litigation” or
“reflects the mental impressions or legal reasoning of an attorney representing the
state.” See Tex. Gov’t Code Ann. § 552.108(a)(4) (Vernon 2012).

       Okwo provides no argument or authority explaining why the information he
sought should not fall within the prosecutorial work product exception to
production. Nor does Okwo argue that the District Attorney failed to establish that
the information fell within the exception. Instead, Okwo argues under this issue
that the clarification request by the District Attorney was not made in good faith —
an issue we have addressed above. Accordingly, Okwo has inadequately briefed
the issue and presents nothing for our review.            See Tex. R. App. P. 38.1(i)
(requiring “a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record”); Priddy v. Rawson, 282
S.W.3d 588, 596 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (“Thus,
even if appellants had presented sufficient evidence to the trial court to survive
summary judgment, they have failed to adequately brief this issue on appeal and, in
doing so, waived error.”).

       Okwo’s second issue is overruled.




§552 Tex. Gov’t Code to the facts of this case when it agreed with [the governmental body’s]
claimed exceptions to the release of public information made on March 26, 2013 and March 29,
2013?”

                                            12
                                  CONCLUSION

      Having overruled all of Okwo’s issues, we affirm the trial court’s judgment.




                                      /s/    William J. Boyce
                                             Justice


Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                        13